                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION
In Re: Rohit Rohit                 §
                                   §     CIVIL NO:
vs.                                §     EP:19-MC-00207-DCG
                                   §
United States of America           §


                           LIST OF WITNESSES

FOR MOVANT                             FOR
1.  ICE Staff Physician                1.
2.                                     2.
3.                                     3.
4.                                     4.
5.                                     5.
6.                                     6.
7.                                     7.
8.                                     8.
9.                                     9.
10.                                    10.
11.                                    11.
12.                                    12.
13.                                    13.
14.                                    14.
15.                                    15.
